Citation Nr: 0825992	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  01-06 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.  

2.  Entitlement to a higher initial evaluation for 
degenerative changes, left hip, associated with shrapnel 
fragment wound, muscle group XIV, left thigh, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to a higher initial evaluation for 
degenerative changes, right hip, associated with shrapnel 
fragment wound, muscle group XIV, left thigh, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to a higher initial rating for degenerative 
changes, left knee, associated with shrapnel fragment wound, 
muscle group XIV, left thigh, currently evaluated as 10 
percent disabling.

5.  Entitlement to a higher initial evaluation for scarring 
from shrapnel injury, left upper hip and left mid-thigh, 
currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for shrapnel fragment 
wound, muscle group XIV, left thigh, currently evaluated as 
10 percent disabling.  

7.  Entitlement to an increased rating for scars, left cheek 
and wrist, residuals of shrapnel fragment wound, currently 
evaluated as noncompensable.

8.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).

9.  Entitlement to an effective date prior to August 28, 2000 
for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952, and was awarded the Purple Heart and Silver Star.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2001, December 2001, September 
2002, and November 2004 rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO granted service connection for 
PTSD and assigned a noncompensable rating for it in January 
2001.  However, in December 2001, it changed that initial 
rating to 10 percent, effective from August 28, 2000.  The 
veteran filed a notice of disagreement in December 2001 with 
the RO's December 2001 assignment of August 28, 2000 as the 
effective date for the grant of service connection for PTSD.  
As such, remand for issuance of a statement of the case is 
required.  Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran raised matters of service connection for back 
disability, adjustment disorder secondary to 
service-connected disabilities, and left ankle and neuropathy 
disabilities secondary to left hip and thigh shrapnel 
fragment wound in July 2003, May 2005, and September 2007, 
respectively.  These matters are referred to the RO for 
appropriate action.  

In July 2003, the veteran indicated that he wanted a hearing 
before a traveling member of the Board for at least one of 
his claims.  However, in June 2008, he indicated that he did 
not want such a hearing.  Accordingly, his request for a 
hearing is considered withdrawn.  

The issues of increased ratings for shrapnel fragment wound, 
muscle group XIV, left thigh; scars, left cheek and wrist, 
residuals of shrapnel fragment wound; a TDIU; and an 
effective date prior to August 28, 2000 for the grant of 
service connection for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD does not cause occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  

2.  The veteran does not have limitation of flexion of either 
thigh to 30 degrees, or limitation of abduction of either 
thigh, with motion lost beyond 10 degrees.  

3.  Left knee degenerative joint disease is not manifested by 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.  
  
4.  The veteran does not have any left knee recurrent 
subluxation or lateral instability.  

5.  The veteran's left mid-thigh scar may be painful but his 
left hip scar is not.  

6.  Neither his left mid-thigh scar nor his left hip scar is 
poorly nourished with repeated ulceration.  

7.  The veteran's left mid-thigh scar and left hip scar do 
not have an area or areas of 144 square inches (929 sp. cm.) 
or greater.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative changes, left hip, associated 
with shrapnel fragment wound, muscle group XIV, left thigh, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003, 5252, 5253 
(2007).

3.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative changes, right hip, associated 
with shrapnel fragment wound, muscle group XIV, left thigh, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003, 5252, 5253 
(2007).

4.  The criteria for an initial disability rating in excess 
of 10 percent for left knee degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5010-5003, 5260, 5261 
(2007).

5.  The criteria for an initial disability rating in excess 
of 10 percent for scarring from shrapnel injury, left upper 
hip and left mid-thigh, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002), 7801, 7802, 7803, 7804, 7805 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

The veteran did not receive all necessary notice prior to the 
initial adjudications.  However, the lack of such a pre-
decision notice is not prejudicial.  Service connection was 
granted for the disabilities at issue.  Any deficiencies in 
VA's duties to notify the veteran concerning effective date 
or degree of disability for the service connection claims are 
harmless.  The Court has held that, "once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements.  VA examinations were conducted in October 2001, 
February 2002, March 2004, and September and October 2007.  
VA has satisfied its assistance duties.

Initial ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disabilities have not significantly 
changed and that uniform ratings are warranted.

PTSD

The veteran appeals the assignment of no more than a 10 
percent rating for PTSD under Diagnostic Code 9411.  It is 
rated under 38 C.F.R. § 4.130's General Rating Formula for 
Mental Disorders.  

A 10 percent rating is warranted when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or ; 
symptoms controlled by continuous medication.  A 30 percent 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

Higher ratings of 50, 70, and 100 percent are warranted in 
the following circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
gross inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.  [100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2007).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2007).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. 

On VA psychiatric examination in October 2000, the veteran 
was not under psychiatric treatment.  He was divorced and had 
2 children, with whom he got along well.  He had many 
friends, went to church on Sunday, and had a good 
relationship with his niece.  He would sleep 6-7 hours per 
night and usually awaken with night sweats, and very rarely 
he had nightmares about people attacking him in the Korean 
War.  He was cooperative, and his memory for recent and 
remote events appeared mildly impaired.  He was oriented to 
time, place, and person, and his affect was appropriate.  
There were no delusions or hallucinations and his judgment 
and insight were fair.  The assessment was PTSD with mild 
anxiety and depression.  The GAF was 90.  The veteran 
indicated that the nightmares, anxiety, and depression hardly 
interfered with his day to day activities or his social life.  
He had been functioning fairly good socially.  

On VA psychiatric examination in March 2004, the veteran was 
pleasant, smiled frequently and appropriately, demonstrated 
good wit, and made some humorous jokes.  He was cleanly and 
neatly groomed and was casually dressed.  His short and long 
term memory was unimpaired and he demonstrated adequate 
concentration and attention abilities.  He had logical 
thinking and normal flow of ideas and did not readily report 
depression, but he indicated that he was feeling sadness.  
Judgment and insight were good.  There was no evidence of 
delusions, hallucinations, or phobias; or of homicidal or 
suicidal thoughts, feelings, or plans.  His mental processing 
did not appear to be slowed and he was oriented times 4 and 
spoke spontaneously.  The GAF was 65, reflective of some mild 
symptoms and some difficulty in social functioning but 
generally functioning pretty well.  He had some meaningful 
interpersonal relationships.  

On VA psychiatric examination in September 2007, the veteran 
reported that he had good relationships with his 4 children 
and that he had friends and family that he relied on, and 
that he was living with his girlfriend of 10 years.  He was 
clean, neatly groomed, and appropriately and casually 
dressed.  His psychomotor activity and speech were 
unremarkable and he was cooperative and he had a good mood.  
His affect was inappropriate.  He could not do serial 7's or 
spell backwards.  He was oriented to person and time, but not 
place.  His thought processes and content were unremarkable.  
In terms of judgment, he understood the outcome of behavior.  
He reported that he had sleep impairment, only sleeping 4-5 
hours a night, and feeling tired the next day.  He denied 
hallucinations, had no inappropriate behavior, and gave a 
concrete answer to a proverb.  He did not have 
obsessive/ritualistic behavior, panic attacks, homicidal or 
suicidal thoughts, or episodes of violence, and he had good 
impulse control, was able to maintain at least minimum 
personal hygiene, and could do simple arithmetic.  He had 
mild memory impairment.  His PTSD was graded as mild based on 
psychometric date.  The GAF was 77.  The examiner indicated 
that the veteran's symptoms did not cause occasional decrease 
in work efficiency and that there were not intermittent 
periods of inability to perform occupational tasks due to 
PTSD signs and symptoms.  

On VA examination in November 2007, the veteran stated that 
he had good relationships with his 4 adult children, was a 
deacon in his church, and went to church every Sunday.  He 
had good relationships with those in the church, his family, 
and his extended family, and had one very good friend with 
whom he stayed in frequent contact.  He stated that he 
occasionally worked in the yard and liked to play with his 
cats.  He had not been suicidal, violent, or assaultive.  He 
was clean, neatly groomed, and appropriately and casually 
dressed.  His psychomotor activity was normal and he was 
cooperative.  His affect was normal and his mood was 
depressed.  He could not do serial 7's and could spell 
"world" forward but not backwards.  He was oriented to 
person, time, and place, and his thought processes and 
content were unremarkable.  He had no delusions and 
understood the outcome of behavior.  His intelligence was 
below average.  He denied hallucinations, had no 
inappropriate behavior, and interpreted proverbs 
appropriately.  He stated that he constantly checked behind 
himself because he forgets, and that he got nervous and did 
not know what to do about it.  He had no homicidal or 
suicidal thoughts and was able to maintain at least minimal 
personal hygiene.  His remote memory was normal and his 
recent and immediate memory were mildly impaired.  He was 
able to recall 2 of 3 words after 5 minutes and could repeat 
4 digits forward and 2 backward.  The examiner felt that the 
veteran's PTSD was at worst mild.  His GAF was 70.  The 
examiner indicated that the veteran did not have occasional 
decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks due to PTSD signs and 
symptoms.  

In December 2007, the veteran indicated that there was not a 
day that goes by that he was not reduced to tears, and that 
not a night goes by that he was living his nightmares from 
Korea all over again.  

Based on the evidence, the Board concludes that a higher 
initial rating is not warranted for PTSD.  Three examiners 
have indicated that his symptoms are mild.  Also, his GAFs on 
examination were 90, 65, 77, and 70, and the examiners in 
September and November 2007 indicated that that the veteran 
did not have occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks due to PTSD signs and symptoms, and that is the 
criteria for the next higher rating for PTSD.  The veteran's 
December 2007 statements have been considered.  However, he 
gets along well with family, church members, and a friend, 
and the criteria for a higher rating of 30 percent are not 
met.  Similarly, the veteran also does not evidence the type 
of thought impairment, disturbances of mood and motivation, 
and difficulty in relationships for the next higher ratings 
of 50 and 70 percent.  For a 100 percent rating, the criteria 
specifically require a showing of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name, and none of these criteria are shown.


Left and right hip changes

The veteran appeals the RO's December 2001 assignment of 10 
percent ratings for left and right hip degenerative changes, 
under Diagnostic Code 5255 (2007).  

Thigh limitation of flexion to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  
Limitation of thigh abduction, with motion lost beyond 10 
degrees, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  38 C.F.R. § 4.71a, Diagnostic Code 
5255 is not appropriate as it requires a fracture to have 
occurred.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(en banc).

The October 2001 VA examination showed that the veteran's hip 
flexion with his knee straight was 90 degrees left and right.  
The veteran's leg flexion with the knee flexed was to 120 
degrees on the left and to 100 degrees on the right.  
Internal rotation was to 20 degrees on the left and right, 
and external rotation was to 20 degrees for each hip.  
Abduction was to 40 on the right and 20 on the left.  
Adduction was to 20 on the right with pain.  He had 
tenderness of his hips but no crepitus or swelling.  He had 
an antalgic gait favoring the left leg.  X-rays revealed 
arthritis of the hips.  The assessment was bilateral hip pain 
with moderate functional impairment with arthritic changes.  

In August 2002, the veteran complained of bilateral hip pain 
and had pain and restricted movement of his hips in all 
directions, consistent with degenerative joint disease.  

On VA examination in March 2004, the veteran had hip flexion 
to 110 degrees bilaterally, extension to 10 degrees, 
abduction to 40 degrees, adduction to 20 degrees bilaterally, 
external rotation to 30 degrees bilaterally, and internal 
rotation to 10 degrees bilaterally, with increasing pain.

On VA examination in September 2007, he was using a cane in 
part due to hip pain.  He stated that his pain level was 9-
10/10 all the time and that he had weakness and decreased 
endurance related to his joints.  Examination revealed global 
tenderness but no swelling of the left hip.  Left hip flexion 
was to 65 degrees, abduction was to 30 degrees, adduction was 
to 15 degrees, external rotation was to 10 degrees, internal 
rotation was less than 10 degrees, and all movements were 
painful.  The right hip had no tenderness, swelling, or 
inflammation.  Flexion was to 60 degrees, adduction was to 20 
degrees, external rotation was to 30 degrees, and internal 
rotation was to 10 degrees, all with pain.  There was pain 
with repetitive movements.  Following repetitive movements, 
flexion of the right hip was to 60 degrees, abduction was to 
16 degrees, adduction was to 14 degrees, external rotation 
was to 30 degrees, and internal rotation was to 10 degrees.  
X-rays showed bilateral hip degenerative joint disease and 
the diagnosis was mild degenerative arthritis of the hips.  

The evidence does not show that either thigh has limitation 
of flexion to 30 degrees, or limitation of thigh abduction, 
with motion lost beyond 10 degrees, or the equivalent, 
including when 38 C.F.R. §§ 4.40, 4.45 are considered.  While 
the veteran has pain on motion, there is no uncompensated 
limitation of motion that can form the basis for a higher 
rating based on pain.  In addition, although the veteran has 
an antalgic gait, he still retains significant functional 
ability in his hips.  The October 2001 examiner also found 
that there was no more than moderate functional impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5253.  Moreover, since 
arthritis is also based on limitation of motion, a higher or 
separate rating for arthritis would not be permitted.  
38 C.F.R. § 4.14 (2007).  

Accordingly, the Board concludes that no more than the 
currently assigned 10 percent rating is warranted for each 
hip.  

Left knee

The veteran appeals the RO's December 2001 decision assigning 
a 10 percent rating for left hip degenerative changes under 
Diagnostic Code 5257.  This is actually a mis-coding, as 
Diagnostic Code 5257 is for recurrent subluxation or lateral 
instability.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate Diagnostic Codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  It is possible to obtain separate 
ratings for separate knee impairments.  It appears that the 
RO meant to rate the veteran as 10 percent disabling under 
Diagnostic Code 5010-5003.  

Diagnostic Code 5260 provides for a 10 percent rating when 
flexion is limited to 45 degrees and a 20 percent rating when 
flexion is limited to 30 degrees.  Diagnostic Code 5261 
provides a 10 percent rating when extension is limited to 10 
degrees, and a 20 percent rating when extension is limited to 
15 degrees.  

Diagnostic Code 5257 provides a 10 percent rating when there 
is slight left knee recurrent subluxation or lateral 
instability.  In addition, 20 and 30 percent ratings are 
provided for moderate and severe recurrent subluxation or 
lateral instability.  

It is possible to obtain separate ratings under limitation of 
motion codes and Diagnostic Code 5257, as they do not 
compensate for the same impairment.  VAOGCPREC 9-04.   

On VA examination in October 2001, the veteran had an 
antalgic gait favoring the left leg, but was able to walk on 
his toes.  He was not using any assistive devices.  His left 
knee flexed to 110 degrees and had mild tenderness with 
crepitus but no swelling.  Lachman's and McMurray's were 
negative.  X-rays showed osteophyte formation in the 
retropatellar and femorotibial joints and slight narrowing of 
the femorotibial joint space.  The assessment was left knee 
pain with moderate functional impairment.  

On VA examination in February 2002, the veteran had 5+/5+ 
muscle strength and a full range of motion in his left knee 
joint. 

On VA examination in March 2004, the veteran had 5/5 strength 
in his left leg with ratcheting and an antalgic gat.  He was 
unable to walk on his heels but could walk on his toes 
briefly with slight unsteadiness.  He did not have any 
assistive devices with him.  He had mild knee swelling.  
Flexion was to 110 degrees.  The assessment was degenerative 
arthritis.   

On VA examination in September 2007, the veteran walked with 
a cane due in part to leg pain, and he complained of knee 
pain and stiffness.  He stated that his knees locked about 
once a month and that he had weakness and decreased endurance 
related to his joints.  Examination revealed global left knee 
tenderness and some swelling but no redness or warmth.  Left 
knee flexion was from 0 to 116 degrees, and extension was to 
0 degrees.  He complained of pain with movements of the knee 
and following repetitive movements of it.  However, there was 
no change in his range of motion after repetitive movements.  
Left knee X-rays showed marginal osteophyte formation at the 
patellofemoral joint.  

The evidence shows that a 20 percent rating is not warranted 
under Diagnostic Code 5260 because the veteran does not have 
or nearly approximate left leg flexion limited to 30 degrees, 
and that a 20 percent rating is not warranted under 
Diagnostic Code 5261 because extension is not limited to 15 
degrees, including when 38 C.F.R. §§ 4.40, 4.45 are 
considered.  Once again, the Board can find no uncompensated 
limitation of motion that can form the basis for a higher 
rating based on pain.  The veteran also had 5/5 strength in 
his leg on VA examination in March 2004.

There is also no basis for a separate compensable rating 
under Diagnostic Code 5257.  The veteran does not have slight 
recurrent subluxation or lateral instability, much less 
moderate or severe impairment.  It is not complained of, and 
Lachman's was negative on VA examination in October 2001.  
Accordingly, the Board concludes that no more than the 
currently assigned 10 percent rating is warranted.  



Scarring from shrapnel injury, left hip and thigh

The veteran appeals the RO's assignment of a 10 percent 
rating for scarring from shrapnel injury, left upper hip and 
left mid thigh, which the RO has rated under Diagnostic Code 
7805.  Diagnostic Code 7805, which has essentially remained 
unchanged during the rating period, evaluates scars based on 
limitation of motion of the part affected.  The veteran is 
already rated as 10 percent disabled from service-connected 
for shrapnel fragment wound, muscle group XIV, left thigh, 
under 38 C.F.R. § 4.71a,  Diagnostic Code 5314, which 
compensates for impairment of flexion of the knee and thigh; 
and he is rated as 10 percent disabled for left knee 
degenerative joint disease based on limitation of motion.  A 
separate rating under Diagnostic Code 7805 for impairment of 
flexion of the knee or thigh is not permitted, as it would 
constitute pyramiding.  38 C.F.R. § 4.14.  Also, the VA 
examination in February 2002 showed that the veteran had no 
loss of function due to the scar.  

The provisions of Diagnostic Code 7804, which underwent 
changes during the rating period not pertinent to the claim, 
provide for a maximum 10 percent rating for superficial scars 
which are painful.  The veteran indicated that his scars were 
painful on VA examination in March 2004.  The examiner 
indicated that there was no tenderness over his left hip 
incision.  The examiner's assessment was multiple scars with 
moderate impairment related to pain.  An examiner in 
September 2007 indicated that when he pressed on the 
veteran's left thigh and buttock area, the veteran reported 
that there was tenderness over the entire left thigh.  Under 
Diagnostic Code 7804, no more than one 10 percent rating, for 
the left thigh scar, would be warranted.  The left hip scar 
is not painful according to the March 2004 examination 
report.  

Under old Diagnostic Code 7803, a 10 percent rating is 
warranted for scars which are superficial, poorly nourished, 
and with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  Under the new version of this code, a 10 percent 
rating requires scars which are superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of the scar.  The examiner in February 2002 
indicated that there was no ulceration or other damage of the 
skin or any inflammation or edema in either the mid-thigh or 
the upper left hip scar.  On VA examination in March 2004, 
the veteran denied any changes to his scars.  On examination 
in September 2007, there was no ulceration.  Based on the 
medical evidence, it does not appear that either of the 
veteran's scars is a superficial, poorly nourished scar with 
repeated ulceration, or a superficial unstable scar.  

Under new Diagnostic Code 7802, scars, other than of the 
head, face, or neck, that are superficial and that do not 
cause limitation of motion, warrant a 10 percent rating when 
their area or areas are 144 square inches (929 sq. cm.) or 
greater.  The area requirement of this code is not met, as 
the veteran's scars are 6 cm by 3.5 cm and 12 cm by 1 cm 
according to the March 2004 VA examination.  Accordingly, the 
Board concludes that no more than the currently assigned 10 
percent rating is warranted.  

The Board has reviewed all applicable versions of the rating 
schedule and finds that no other codes are appropriate for 
any of the ratings at issue.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc).

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A higher initial rating for PTSD is denied.

A higher initial rating for degenerative changes, left hip, 
associated with shrapnel fragment wound, muscle group XIV, 
left thigh, is denied.

A higher initial rating for degenerative changes, right hip, 
associated with shrapnel fragment wound, muscle group XIV, 
left thigh, is denied.

A higher initial rating for degenerative changes, left knee, 
associated with shrapnel fragment wound, muscle group XIV, 
left thigh, is denied.

A higher initial rating for scarring from shrapnel injury, 
left upper hip and left mid-thigh, associated with shrapnel 
fragment wound, muscle group XIV, left thigh, is denied.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Turning first to the issue of entitlement to an increased 
rating for shrapnel fragment wound, muscle group XIV, left 
thigh, the Board notes that the veteran has complained of 
increasing problems with the muscle in his left thigh and he 
had not undergone a VA muscles examination since February of 
2002.  Therefore, the Board finds that the veteran should be 
provided with a new VA muscles examination to better 
ascertain the current nature and extent of this service-
connected disability.  

The Board further notes that while this appeal has been 
pending, the United States Court of Appeals for Veterans 
Claims (Court) provided guidance on what notice is required 
when a claimant files a claim for an increased rating.  For 
an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim requires medical or lay evidence 
demonstrating a worsening, or increase in severity of, the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

The December 2004 and September 2007 notice letters did not 
address all those matters.  They notified the veteran that 
evidence that his disability had gotten worse would help to 
substantiate his claim and it identified various kinds of 
evidence (including medical evidence and lay statements) that 
would be used in evaluating the severity of his condition.  
Neither letter, however, notified the veteran that evidence 
of how his disability affected his employment and daily life 
would be used in evaluating his disabilities.  As a result, 
upon remand, a new notice letter should be sent to the 
veteran with respect to the claims for increased ratings for 
shrapnel fragment wound, muscle group XIV, left thigh, and 
scars, left cheek and wrist, residuals of shrapnel fragment 
wound, that complies with the guidance provided in Vazquez-
Flores.  

On remand, any additional available VA treatment records 
since October 2007 should also be obtained.

Also, a VA dermatology examination should be conducted for 
the veteran's service-connected scars, left cheek and wrist, 
residuals of shrapnel fragment wound, as additional 
information concerning the scars is necessary.  
38 C.F.R. § 3.159.  

As the additional information obtained pursuant to the above 
development may impact the remaining claim for a total 
disability rating based on individual unemployability, the 
adjudication of this claim will be deferred pending the 
completion of this development.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

The veteran disagreed in December 2001 with the RO's 
assignment of an August 28, 2000 effective date for the grant 
of service connection for PTSD.  The RO has not issued a 
statement of the case.  Accordingly, remand is required for 
such.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
for his claims for increased ratings 
for shrapnel fragment wound, muscle 
group XIV, left thigh; and scars, left 
cheek and wrist, residuals of shrapnel 
fragment wound that includes an 
explanation that in order to 
substantiate a claim for increased 
rating, medical or lay evidence 
demonstrating a worsening, or increase 
in severity of, the disability is 
required, and the effect that worsening 
has on the claimant's employment and 
daily life.  Include the rating 
criteria from old and new 
38 C.F.R. § 4.119, Diagnostic Codes 
7800 through 7805, and from 
38 C.F.R. § 4.73, Diagnostic Code 5314 
(2007).

2.  Make arrangements to obtain any 
additional treatment records from the 
Tuscaloosa, Alabama VA Medical Center, 
dated since October 2007.

3.  Thereafter, schedule the veteran 
for a new VA muscles examination to 
determine the severity of the veteran's 
service-connected shrapnel fragment 
wound, muscle group XIV, left thigh.  
The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should carry out all indicated 
studies.  The examiner should be 
requested to discuss the type of injury 
the veteran suffered in active service 
and the treatment the injury 
necessitated, indicate all objective 
findings related to the thigh 
disabilities, including any nerve 
involvement, and indicate whether any 
loss of muscle substance, pain, 
weakness, and/or lack of endurance 
shown to exist causes moderate, 
moderately severe, or severe impairment 
in functioning..  

Please ask the examiner to state (to 
the extent possible) whether disability 
to Muscle Group XIV is best described 
as "slight", "moderate", "moderately 
severe", or "severe".  A rationale for 
any opinion expressed should be 
provided.

4.  Also schedule the veteran for a VA 
dermatology examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with completion of the examination 
report.  

The examiner should identify and 
describe in detail all residuals 
attributable to the veteran's service-
connected scars, left cheek and wrist, 
residuals of shrapnel fragment wound.  
Photographs of the affected areas 
should be included with the examination 
report.

For the left cheek scar, the examiner 
is asked to determine whether there is 
visible or palpable tissue loss and 
either gross distortion or asymmetry of 
any features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, 
lips), or;

Any characteristics of disfigurement, 
including: a scar 5 or more inches (13 
or more cm.) in length; scar at least 
one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar 
elevated or depressed on palpation: 
scar adherent to underlying tissue; 
skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39-
sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin 
indurated and inflexible in an area 
exceeding six square inches (39- sq. 
cm.).

The examiner should also indicate 
whether the left cheek and wrist scars 
are superficial, unstable (frequent 
loss of covering of skin), or painful 
on examination.  

A rationale for any opinion expressed 
should be provided.

5.  Thereafter, readjudicate the 
veteran's pending claims for increased 
ratings for left thigh shrapnel fragment 
wound muscle group XIV, left cheek and 
wrist scars, and TDIU in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

6.  Issue the veteran a statement of the 
case on the matter of entitlement to an 
effective date prior to August 28, 2000 
for the grant of service connection for 
PTSD.  If he perfects an appeal of this 
issue, return it to the Board in 
accordance with the usual appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


